Exhibit 10.7

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES ACT”) AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
BORROWER.

SUBORDINATED CONVERTIBLE PROMISSORY NOTE

 

$11,500 ,000

  April 25, 2006

FOR VALUE RECEIVED, BIOVAX, INC., A Florida corporation (the “Borrower”),
promises to pay to the order of TELESIS CDE TWO, LLC, a Delaware limited
liability company (or its successors and assigns) (the “Lender”), in lawful
money of the United States Of America in immediately available funds or common
stock, as provided in Section 2 hereof, at such location as the Lender may
designate from time to time, the principal sum of Eleven Million Five Hundred
Thousand And 00/100 Dollars ($11,500,000.00), together with interest accruing on
the outstanding principal balance from the date hereof, all as provided herein.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in, and the interpretations applicable thereto, the Convertible Loan Agreement
of even date herewith between the Borrower and the Lender (as amended and
modified from time to time in accordance with its terms, the “Loan Agreement”).

 

1. Rate of Interest.

Interest on the outstanding principal amount of the Loan shall accrue at the
rate of one percent (1.0%) per annum, non-compounding, commencing on the
Effective Date, and shall be payable in arrears on a monthly basis commencing on
the first day after the first calendar month following the Effective Date and
continuing on the first day of each calendar month thereafter until the date
that is ninety (90) months and two (2) days from the Effective Date (the
“Maturity Date”). All interest on the Loan shall accrue based on the actual
number of days elapsed and calculated based on a year of three hundred and sixty
(360) days.

Immediately following the Maturity Date, whether by acceleration, demand or
otherwise, and at the Lender’s option, during the continuance of any Event of
Default, amounts outstanding under the Note shall bear interest at a rate per
annum (based on the actual number of days that principal is outstanding over a
year of 360 days) of fifteen percent (15%), but not more than the maximum rate
allowed by law (the “Default Rate”). The Default Rate shall continue to apply
whether or not judgment shall be entered on the Note.



--------------------------------------------------------------------------------

2. Repayment of Loan Amounts.

The Loan shall be due and payable by the Borrower as follows: (i) Two Hundred
Thousand and 00/100 Dollars ($200,000.00) of the outstanding principal amount of
the Loan shall be paid in cash on the seventh anniversary of the Effective Date,
and (ii) the remaining Eleven Million Three Hundred Thousand and 00/100 Dollars
($11,300,000.00) of the outstanding principal amount of the Loan shall be repaid
in shares of Common Stock on the Maturity Date if converted pursuant to a
Conversion Notice as further described in Section 4(a) through (g), or,
otherwise, be repaid in full in cash on the Maturity Date as set forth in
Section 4(h).

Except as set forth below, the Borrower shall not have the right to prepay all
or any portion of any principal amount of the Loan. The Borrower shall only have
the right to prepay the entire amount of the Loan, in the event that (i) the
Lender consents to such prepayment, and USB and the managing member of the
Lender agree on the reinvestment of such proceeds in an alternative investment
identified by the Borrower in the service area of the Lender set forth in the
Community Development Entity Certification Application of the Lender, as
amended, and which investment constitutes a qualified low-income community
investment as defined in Section 45(d)(1) of the Code, and in amounts and on
terms that are consistent with the terms of that certain Loan and Security
Agreement between Biolender, LLC and Biovax Investment LLC dated the date hereof
and are designed to cause the re-investment of such proceeds within twelve
(12) months following the Lender’s receipt thereof and the Borrower pays, or
reimburses the Lender and USB, for reasonable costs and expenses arising out of
the structuring, negotiation and documentation of such reinvestment, or (ii) the
Borrower or the Guarantors that are guaranteeing the obligations of the Borrower
under the Tax Credit Reimbursement and Indemnity Agreement, as the case may be,
pay to USB the Recapture Amount as defined in Section 2(c) of the Tax Credit
Reimbursement and Indemnity Agreement.

3. Subordination. All indebtedness owed by the Borrower and its Subsidiaries to
the Lender and its Affiliates, including the Lender’s right to receive payments
of principal and interest under this Loan, shall be unsecured and is expressly
subordinated to the extent and in the manner set forth in Section 3.2 of the
Loan Agreement, in right of payment, to all principal of, interest on, and other
payments due under all Senior Indebtedness. The term “Senior Indebtedness” shall
mean any existing or future indebtedness owed by the Borrower to Laurus Master
Fund, Ltd. or any of its Affiliates (and their successors and assigns), as the
same may be amended, supplemented or otherwise modified from time to time.

The provisions of this Section 3 are for the purpose of defining the relative
rights of the holders of Senior Indebtedness on the one hand, and the Lender’s
rights under this Agreement on the other hand, against the Borrower and its
property, and nothing herein shall impair, as between the Borrower and the
Lender, the obligation of the Borrower under this Agreement, which is
unconditional and absolute, to pay to the Lender thereof the principal thereof
and interest thereon in accordance with their terms and the provisions hereof;
nor shall anything herein prevent the Lender from exercising all remedies
otherwise permitted by applicable law or hereunder upon default hereunder,
subject to the rights, if any, under this paragraph of holders of Senior
Indebtedness to receive cash, property, stock or obligations from amounts
payable or deliverable to the Lender.

4. Voluntary Conversion at the Lender’s Option.

(a) Commencing on the date that is ten (10) Business Days prior to the Maturity
Date until the date that is five (5) Business Days prior to the Maturity Date,
the Lender shall have the right, but not the obligation (the “Conversion
Right”), to deliver a written notice to the Borrower (the “Conversion Notice”)
requesting the conversion of Eleven Million Three Hundred Thousand and 00/100
Dollars

 

- 2 -



--------------------------------------------------------------------------------

($11,300,000.00) of the then outstanding principal amount of the Loan into
shares of Common Stock at the Conversion Price (“Conversion” and such shares of
Common Stock issued as a result of the Conversion, hereinafter, for purposes of
this Section 4, the “Shares”).

(b) “Conversion Price” shall mean the average closing price of the Common Stock,
$0.01 par value, on the NASD OTC Bulletin Board or other market where the Common
Stock is listed for the five Business Days immediately preceding the Conversion
Notice.

(c) The number of Shares to be issued upon any Conversion under Section 4(a)
shall be determined by dividing the principal being converted by the Conversion
Price.

(d) The Conversion shall be effective five (5) Business Days following receipt
of the Conversion Notice by the Borrower.

(e) No fractional shares shall be issued in connection with the Conversion. In
lieu of any fractional shares that would otherwise be issuable, the Borrower, as
determined by the Borrower’s Board of Directors within its sole discretion,
shall: (a) pay cash equal to the product of such fraction multiplied by the fair
market value of one share of Common Stock on the date of exercise, as determined
in good faith by the Borrower’s Board of Directors, or (b) round up the number
of Shares to the next whole share.

(f) The Conversion Right hereunder as such shall not entitle the Lender or its
assigns to any of the rights of a stockholder of the Company until the
Conversion is effective.

(g) The shares which may be issued upon the Conversion hereunder are not be
registered under the Securities Act and accordingly transfer of such shares is
restricted as to transfer. It is understood that a legend substantially in the
form as set forth below shall be affixed to any certificate issued in connection
with a Conversion:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE 1933
ACT AND APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT UNLESS SOLD
PURSUANT TO RULE 144 UNDER THE 1933 ACT.

(h) If the Lender does not deliver a Conversion Notice to the Borrower at least
five (5) Business Days prior to the Maturity Date as set forth in Section 4(a)
above, then Eleven Million Three Hundred Thousand and 00/100 Dollars
($11,300,000.00) of the outstanding principal amount of the Loan shall be repaid
in full in cash on the Maturity Date as set forth in Section 2.

 

5. Events of Default.

The following are Events of Default under this Note and the Loan Agreement
hereunder:

(a) The Borrower shall fail to pay: (i) any principal of the Loan when due in
accordance with the terms hereof of (ii) any interest on the Loan, in either
case within fifteen (15) Business Days of the date when due in accordance with
the terms hereof;

 

- 3 -



--------------------------------------------------------------------------------

(b) The Borrower shall default in the observance or performance of any other
covenant or agreement (other than under Article 6 of the Loan Agreement)
contained in the Loan Agreement and such default continues for fifteen
(15) Business Days after the date that the Lender has given written notice to
the Borrower specifying such default and requiring that it be remedied;

(c) The Borrower shall default in the observance or performance of any covenant
or agreement set forth under Article 6 of the Loan Agreement and such default
continues unremedied after the applicable cure period set forth in
Section 1.45D-1(e)(6) of the Regulations;

(d) (i) The Borrower shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Borrower shall make a general assignment for the benefit
of its creditors, or (C) cease doing business in the ordinary course; or
(ii) there shall be commenced against the Borrower any case, proceeding or other
action or a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged, unstayed or unbonded for a period of
sixty (60) Business Days; or (iii) there shall be commenced against the Borrower
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for such
relief which shall not have been vacated, discharged, stayed or bonded pending
appeal within fifty (50) Business Days from the entry thereof; or (iv) the
Borrower shall take any corporate action in furtherance of, or indicating its
consent to, approval of or acquiescence in any of the acts set fort in clause
(i), (ii), or (iii) above; or (v) the Borrower shall be generally unable to, or
shall admit in writing its general inability to, pay its debts as they become
due;

(e) Any representation or warranty made by the Borrower under the Loan Agreement
shall be false or incorrect in any material respect on the date such
representation or warranty was made and such default shall continue unremedied
for a period of thirty (30) days after notice thereof to the Borrower by the
Lender; or

(f) This Note or the Loan Agreement shall, for any reason, fail or cease to be
enforceable in any material respect;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of subsection (d) above, with respect to the Borrower,
automatically the Loan hereunder (with accrued interest thereon) and all other
amounts owing under this Note or the Loan Agreement shall immediately become due
and payable, (B) if such event is any other Event of Default, the Lender may, by
written notice to the Borrower, declare the Loan hereunder (with accrued but
unpaid interest thereon) and all other amounts owing under this Note or the Loan
Agreement to be due and payable forthwith, whereupon the same shall immediately
become due and payable, (C) the Lender may exercise all rights and remedies
available to it in equity, at law, or pursuant to the provisions of this Note or
otherwise, (D) the Lender may terminate its commitment to make any future Loans
to the Borrower (and such commitment automatically shall terminate if such event
is an Event of Default specified in clause (i) or (ii) of subsection (d) above
with respect to the Borrower).

The remedies conferred upon or reserved to the Lender are intended to be in
addition to, and not in limitation of, any other remedy or remedies available to
the Lender.

 

- 4 -



--------------------------------------------------------------------------------

6. Miscellaneous. If any provision of this Note is found to be invalid by a
court, all the other provisions of this Note will remain in full force and
effect. No delay or omission on the Lender’s part to exercise any right or power
arising hereunder will impair any such right or power or be considered a waiver
of any such right or power, nor will the Lender’s action or inaction impair any
such right or power. No modification, amendment or waiver of any provision of
this Note nor consent to any departure by the Borrower therefrom will be
effective unless made in a writing signed by the Lender. The Borrower and all
other makers and endorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment except as otherwise
provided herein. The Borrower also waives all defenses based in suretyship or
impairments of collateral. This Note shall bind the Borrower and its heirs,
executors, administrators, successors and assigns, and the benefits hereof shall
inure to the benefit of the Lender and its successors and assigns. The Borrower
may not assign this Note in whole or in part without the Lender’s written
consent. The Lender may not assign this Note in whole or in part without the
Borrower’s written consent.

It is the intention of the Borrower and the Lender to conform strictly to
applicable usury laws. Accordingly, notwithstanding anything to the contrary in
this Note or the Agreement, amounts constituting interest under applicable law
and contracted for, chargeable or receivable hereunder or under the Agreement
shall under no circumstances, together with any other interest, late charges or
other amounts which may be interpreted to be interest contracted for, chargeable
or receivable hereunder or thereunder, exceed the maximum amount of interest
permitted by law, and in the event any amounts were to exceed the maximum amount
of interest permitted by law, such excess amounts shall be deemed a mistake and
shall either be reduced immediately and automatically to the maximum amount
permitted by law or, if required to comply with applicable law, be canceled
automatically and, if theretofore paid, at the option of the Lender, be refunded
to the Borrower or credited on the principal amount of the Note then
outstanding.

This Note has been delivered to and accepted by the Lender and will be deemed to
be made in the State of Delaware. THIS NOTE WILL BE INTERPRETED AND THE RIGHTS
AND LIABILITIES OF THE LENDER AND THE BORROWER DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, EXCLUDING ITS CONFLICT OF LAWS RULES. All
questions concerning the construction, validity, enforcement and interpretation
of this Note shall be governed by and construed and enforced in accordance with
the internal laws of the State of Delaware, without regard to the principles of
conflicts of law thereof. The Borrower agrees that all proceedings concerning
the interpretations, enforcement and of the transactions contemplated by this
Note and any other Transaction Documents (whether brought against a party hereto
or its respective Affiliates, employees or agents) shall be commenced
exclusively in the Delaware Courts. The Borrower hereby irrevocably submits to
the exclusive jurisdiction of the Delaware Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the any
of the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any proceeding, any claim that it is not personally subject to the
jurisdiction of any such Delaware Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. The Borrower hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Note and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. The Borrower hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Note or the transactions contemplated hereby.

 

- 5 -



--------------------------------------------------------------------------------

7. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

 

If to the Company:    Biovax, Inc.    Attn.: Chief Financial Officer    Biotech
Building 4    377 Plantation Street    Worcester, MA 01605    Telephone: (508)
793-0001    Facsimile: (508) 798-0899 With a copy to:    Nixon Peabody LLP   
Attn.: Herbert F. Stevens    Suite 900    401 9th Street, NW    Washington, DC
20004    Telephone: (202) 585-8811    Facsimile: (202) 585-8080 If to the
Lender:    Telesis CDE Two, LLC    1101 30th Street, NW    Fourth Floor   
Washington, DC 20007    Attention: Bill Whitman    Phone: 202-333-8447   
Facsimile: 202-333-8445 With a copy to:    Powell Goldstein LLP    901 New York
Avenue, NW    3rd Floor    Washington, DC 20001    Attention: Jerome A. Breed   
Facsimile: 202-624-7222

 

- 6 -



--------------------------------------------------------------------------------

8. WAIVER OF JURY TRIAL. THE BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS THE
BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE BORROWER
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.

[Remainder Of This Page Is Intentionally Blank; Signature Page Follows]

 

- 7 -



--------------------------------------------------------------------------------

WITNESS the due execution of this Note as a document under seal, as of the date
first written above, with the intent to be legally bound hereby.

 

BIOVAX, INC.

By:

 

/S/ JAMES A. MCNULTY

Name:

  James A. McNulty

Title:

  CFO/Secretary

 

ACKNOWLEDGED BY:

BIOVEST INTERNATIONAL, INC.

By:

 

/S/ JAMES A. MCNULTY

Name:

  James A. McNulty

Title:

  CFO/Secretary

Signature Page – Convertible Note